Citation Nr: 9926565	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for 
residuals of a neck injury.  

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Andrea Zigman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to 
September 1974.  

This matter arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  A September 1977 decision by the Board denied the 
appellant's claims for service connection for residuals of a 
neck injury and for residuals of a right knee injury.  

2.  Additional evidence submitted since the Board's September 
1977 decision, with respect to the veteran's claimed neck 
disorder, bears directly and substantially on the issue upon 
consideration, and is by itself, or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim for service connection for residuals of a 
neck injury.  

3.  Additional evidence submitted since the Board's September 
1977 decision, with respect to the veteran's claimed right 
knee disorder, does not bear directly and substantially on 
the issue under consideration, and is not by itself, or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim for service 
connection for a residuals of a right knee injury.


CONCLUSIONS OF LAW

1.  The September 1977 decision by the Board, which denied 
the appellant's claims for service connection for residuals 
of a neck injury and for a right knee injury, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1998).  

2.  The evidence received with respect to the veteran's claim 
for residuals of a neck injury since the Board's September 
1977 decision is new and material, and the appellant's claim 
for service connection for residuals of a neck injury has 
been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.102, 3.156(a) (1998).  

3.  The appellant's claims for service connection for 
residuals of a neck injury is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(a) 
(1998).  

4.  The evidence with respect to the claimed residuals of a 
right knee injury, received since the Board's September 1977 
decision is not new and material, and the appellant's claim 
for service connection for residuals of a right knee injury 
has not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO decided 
the appellant's new and material claims under a standard 
which has since been overruled by the United States Court of 
Appeals for Veterans Claims (Court) in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The Board finds that the 
appellant is not prejudiced by consideration by the Board by 
its initial analysis of his new and material claims under the 
new case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In September 1977, the Board denied the appellant's claims 
for service connection for residuals of a neck injury and for 
residuals of a right knee injury.  This decision hence became 
final.  As such, the claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  See Winters, supra.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, an 
adjudication of the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to the agency decision makers and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material evidence is that which by itself or in connection 
with evidence previously submitted is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Id.  

The evidence submitted at the time of the September 1977 
Board decision consisted of the appellant's service medical 
records, VA rating examination reports dated in March 1975 
and November 1976, and a transcript of personal hearing 
testimony dated in August 1976.  The appellant's service 
medical records show that he complained of cervical neck 
pain, and that his right knee "gave out" while engaging in 
physical training exercises.  The appellant was noted to have 
muscle spasms in his neck.  The treatment records also show 
that the appellant complained that his symptoms were 
aggravated throughout the course of his seven week service by 
continued physical activity.  X-rays of the neck and arm were 
normal, and aside from the appellant's holding his neck rigid 
there were no objective neurological findings present.  The 
appellant testified, in substance, that he injured his right 
knee and neck in a fall while running during physical 
training exercises, and that he continued to experience pain 
in his right knee and neck.  

The report of the March 1975 rating examination shows that 
the veteran complained of neck and right knee pain, but x-ray 
results of the cervical spine and right knee showed normal 
results.  On examination, the veteran was observed to walk 
without a limp, and the right knee and cervical spine were 
shown to be completely normal.  The examiner concluded with 
diagnoses of symptomatic residuals of an old neck injury with 
psycho-physiologic overlay, and symptomatic residuals of the 
right knee without positive findings at that examination.  

In November 1976, the veteran had undergone an additional 
rating examination in which he complained of pain in his 
right knee and in his neck on the right side.  On 
examination, no abnormalities or neurological deficits were 
shown.  The examination, X-ray and otherwise, of the 
veteran's right knee was normal.  However, there was a one-
inch scar medially on the right knee and some mild 
crepitation was present.  There was no limitation of motion, 
although he limped on the right side.  

The veteran attempted to reopen his claim for service 
connection for residuals of a neck injury and for residuals 
of a right knee injury in April 1995.  Evidence received 
since the time of the final September 1977 Board decision 
consists of a Social Security Administration "Physical 
Capacities Evaluation" form dated in March 1995; a 
transcript of personal hearing testimony dated in February 
1996; contemporaneous clinical treatment records dating from 
March 1994 through February 1995; a statement dated in May 
1996 from Katie Kordwitz, the veteran's therapist; and 
amended reports of a VA rating examination dated in September 
1997 and February 1998.  The March 1995 "Physical 
Capabilities Evaluation" form contains a statement that the 
appellant's complained of back pain, neck pain, and muscle 
spasms were "definitely" related to an injury incurred in 
service.  An added notation affixed adjacent to this 
statement indicates that the information was noted per the 
appellant's report.  

The contemporaneous clinical treatment records show that the 
appellant continued to complain of neck and right knee pain 
and tenderness, but that his cervical spine and his right 
knee were normal on examination.  X-ray results from May 1994 
show that the appellant had normal soft and bony tissue 
surrounding his right knee, and that he had normal soft and 
bony tissue about his cervical spine.  His diagnoses per 
these records include arthritis, cervical and lumbar strain.  

The veteran's therapist, Katie Kordwitz, submitted a signed 
affidavit dated in May 1996 stating that it was her opinion 
that the appellant's back pain, muscle spasms, and cervical 
and lumbar strain were definitely related to the injury he 
claimed to have sustained in service.  She stated that it was 
her professional opinion that having observed the appellant's 
symptomatology and having listened to his account of the in-
service injury, that such symptomatology is consistent with 
the type of fall he claimed to have sustained in service.  

The reports of the VA rating examination of September 1997 
and February 1998 contain the examining physician's opinion 
that the appellant's diagnosed neck and right knee disorders 
were not the result of any injuries sustained in service.  
The examiner noted the appellant's subjective complaints of 
neck and right knee pain and tenderness, but concluded that 
after a review of the appellant's service medical records 
that the claimed disabilities had not been incurred in 
service.  His diagnoses included cervical osteoarthritis, not 
service connected; lumbosacral syndrome, not service 
connected; and a status-post ligamentous avulsion of the 
right knee, not service connected.  The Board would observe 
that four versions of the examination report dated in 
September 1997, February 1998, July 1998, and October 1998 
provide clarification of the examiner's opinions and the 
examiner ultimately concluded that the appellant's claimed 
right knee and neck disorders were not incurred in service 
because they had not been shown on physical examinations 
within any presumptive period following his discharge from 
service.    

With respect to the appellant's claim for service connection 
for residuals of a neck injury, and without addressing the 
additional evidence submitted by the appellant, and which has 
little bearing on the outcome of his case, the Board finds 
that the affidavit by Ms. Kordwitz of May 1996 in conjunction 
with the physical therapy report of March 1995 are new, as 
they were not part of the record at the time of the September 
1977 decision.  Moreover, as this evidence addresses the 
etiology of the appellant's residuals of neck injury, it is 
clearly probative of the central issue in this case, with 
respect to service connection for residuals of a neck injury.  

Accordingly, the Board finds that the additional evidence 
submitted subsequent to the Board's September 1977 decision, 
when considered alone or in conjunction with all the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim 
for service connection for residuals of a neck injury.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the appellant's 
claim for service connection for residuals of a neck injury.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, the 
Board finds that the appellant's claim for service connection 
for residuals of a neck injury is well grounded.  See 
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).  Specifically, statements by the appellant's 
therapist that it is her medical opinion that the appellant's 
neck disorder was incurred in service, without considering 
the merit of these statements, provide the required medical 
nexus between the appellant's currently diagnosed neck 
disorder and his seven weeks of active service.  Accordingly, 
the statements of May 1996 by the appellant's therapist are 
sufficient to well ground his claim for service connection 
for residuals of a neck injury.  

However, with respect to his claim for service connection for 
residuals of a right knee injury, the Board finds that the 
appellant has failed to submit new and material evidence to 
reopen this claim.  The "Physical Capacities Evaluation 
Form" of March 1995, which the appellant appears to rely 
upon to reopen his claims fails to make any reference to the 
appellant's claimed residuals of a right knee injury or 
disorder.  In addition, the statement by the appellant's 
therapist of May 1996 fails to include any discussion of his 
claimed right knee disorder.  In fact, the only medical 
evidence submitted in support of the appellant's attempt to 
reopen his claim for service connection for residuals of a 
right knee injury, and which addresses the issue of service 
connection, consists of the September 1997 VA rating 
examination report, which, as amended, contains the 
examiner's express opinion that the appellant does not have a 
right knee disorder that was incurred in service.  
Contemporaneous clinical treatment records show that the 
appellant complained of right knee pain, but these records 
fail to provide any medical opinion suggestive of a 
relationship between the appellant's claimed right knee 
disorder and his active service.  In addition, X-ray reports 
associated with those records show that the appellant's knee 
was essentially normal.  

Accordingly, the Board finds that the evidence with respect 
to the appellant's claimed right knee disorder, submitted 
since the Board's September 1977 decision is not material, in 
that it does not bear directly and substantially on the 
specific matter under consideration, i.e., it does not show 
that the appellant sustained a right knee injury in service 
which was the cause of his current complaints related to his 
right knee.  While statements by the appellant and his 
representative that he currently suffers from a right knee 
disorder that was caused by an injury sustained in service is 
new evidence of service incurrence, in the sense that they 
were not physically of record at the time of the September 
1977 decision, they are not material because they fail to 
fulfill the medical nexus requirement.  In addition, the 
Board finds that the appellant's statements and assertions 
that he currently suffers from a right knee disorder that was 
incurred in service do not constitute medical evidence.  As a 
layperson, lacking in medical training or expertise, the 
appellant is not competent to address issues requiring an 
expert medical opinion, to include medical diagnoses or 
opinions of medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board therefore concludes that the evidence submitted 
subsequent to the September 1977 decision with respect to the 
appellant's attempt to reopen his claim for service 
connection for residuals of a right knee injury is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), in 
that the newly submitted evidence, either by itself, or in 
conjunction with evidence previously submitted, is not so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.  See 38 U.S.C.A. 
§ 5108.  Thus, the appellant's claim to reopen his claim for 
service connection for residuals of a right knee disorder 
must be denied.  

The Board further notes that with respect to the appellant's 
claim to reopen his claim for service connection for 
residuals of a right knee injury, it is not aware of any 
additional relevant evidence which may prove to be new and 
material, but has not been submitted with the appellant's 
application for VA benefits.  See 38 U.S.C.A. § 5103 (West 
1991); Graves v. Brown, 8 Vet. App. 522, 525 (1996).  In this 
regard, the Board notes that as the veteran has failed to 
submit any new and material evidence to reopen his claim for 
service connection for residuals of a right knee injury, it 
follows that he has not submitted evidence of a well-grounded 
claim.  Where the veteran has not met the burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA has no further duty to assist him in 
developing facts pertinent to that claim, including any duty 
to provide him with additional examinations.  


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for residuals of a 
neck injury has been reopened.  The appellant's claim for 
service connection for residuals of a neck injury is well 
grounded, and to this extent only, the appeal is granted.  

New and material evidence not having been submitted to reopen 
the appellant's claim for service connection for residuals of 
a right knee injury, that claim has not been reopened, and 
such benefit remains denied.  

REMAND

As noted, the appellant's service medical records show that 
he complained of having sustained a neck injury in service.  
The affidavit received from the appellant's therapist, Katie 
Kordwitz, states that the appellant's current disabilities 
related to his back and neck were, in her opinion, caused by 
an injury he had sustained in service in 1974.  Inasmuch as 
Ms. Kordwitz's affidavit provides the required medical nexus 
between the appellant's active service and his diagnosed neck 
disorder, the Board finds that such evidence constitutes new 
and material evidence and is sufficient to well ground the 
appellant's claim with respect to his claimed residuals of a 
neck injury.  Accordingly, the Board finds that the case must 
be remanded to the RO in order for the appellant's case to be 
considered on a de novo basis on the merits.  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the appellant's claim, the case is 
REMANDED to the RO for the following action:  

1.  After contacting the appellant and 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all medical records 
pertaining to treatment of the 
appellant's claimed neck disorder.  

2.  Thereafter, and after completion of 
any indicated development, the RO should 
adjudicate the issue of service 
connection for residuals of a neck injury 
on a de novo basis.  If the determination 
remains unfavorable to the appellant, he 
and his appointed representative should 
be furnished with a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the RO for further 
action.  

The purpose of this REMAND is both to obtain additional 
information and to accord the appellant due process of law.  
The appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

